DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 11/08/2021:
Claims 1 and 4 have been amended.
Claims 5-12 have been newly added. 
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0301769 to Okada et al. in view of US Patent Application Publication 2004/0137323 to Sato in view of US Patent Application Publication 2016/0043429 to Hatta et al.
With respect to claims 1, 4, 8 and 9, Okada et al. teach a battery module comprising: 
a battery stack 3 having a plurality of batteries 1 that are stacked and an insulating layers 2 (a heat transfer suppression member) disposed between adjacent two of the batteries 1; 
a cooling plate 4 (a heat conductor) that extends in a stacking direction of the batteries 1 and is adjacent to the battery stack 3,
	a thermally conducting sheet 6 (a heat absorber) that intervenes between the battery stack 3 and the cooling plate 4 (the heat conductor) (Okada et al.: Sections [0043]-[0044]; Figs. 5-8).

Okada et al. do not specific teach a heat absorber is made of a heat conductive material including at least one of silicon rubber, silicon gel, acrylic rubber, or acrylic gel, wherein the heat conductive material includes silicon rubbers or gel having a heat conductivity of 2 W.mk or higher. 
	However, Sato teaches a battery pack comprising a rubber sheet 7 is a heat conductive silicon rubber sheet, wherein the thermal conductivity of the heat conductive silicon rubber sheet is 2.0 W/mK (Sato: Section [0078]; Figs. 8 and 9). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Okada et al. with the teaching above from Sato with the motivation of having a means such the silicon rubber sheet improve the safety and the cooling efficiency of the battery pack. 

Both Okada et al. and Sato do not specific teach a heat absorber contains an endothermic agent that is to start endothermic reaction at a temperature higher than or equal to a predetermined temperature, so that conduction of heat from the heat absorber to the battery stack is reduced by the endothermic agent causing the endothermic reaction, wherein the endothermic agent is aluminum hydroxide, sodium hydrogen carbonate or magnesium hydroxide, wherein the endothermic agent is filled in the heat conductive material.
However, Hatta et al. teach a battery comprising a gel electrolyte layer including aluminum hydroxide as heat absorbent particles (Hatta et al.: Section [0337]). It would have been obvious as of the effective filing dated of the claimed invention to add the heat absorbent particles of Hatta et al. to the heat conductive silicon rubber sheet of Sato. 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Okada et al. and Sato with the teaching above from Hatta et al. with the motivation of having a means such the aluminum hydroxide particles has a specific heat capacity of 1.5 J/gK, which would further improve the capability of controlling the temperature of the battery.  

With respect to claim 2, Okada et al. teach the battery module, wherein the cooling plate 4 (the heat conductor) cools the plurality of batteries 1 and fastening components 8 (a restraint member) hold the plurality of batteries 1 from both sides (Okada et al.: Sections [0043]-[0044] and [0060]; Figs. 3 and 5-8).

With respect to claim 3, Okada et al. teach the battery module, further comprising a pair of end plates 7 disposed at both ends of the battery stack 3 in the stacking direction, wherein at least a part of thermally conducting sheet 6 intervenes between the battery stack 3 and the end plates 7 (Okada et al.: Section [0043]-[0044]; Figs. 5-8).

With respect to claim 5, Okada et al. teach the battery module, wherein the insulating layers 2 (the heat transfer suppression member) includes two layers of insulating layer (a heat insulating material and a laminate film) (Okada et al.: Sections [0043]-[0044]; Figs. 5-8).

With respect to claim 6, Okada et al. teach the same insulating layers, therefor, lacking of any clear distinction between the claimed insulating layers and those disclosed by Okada et al., it would have expected for the insulating layer of Okada et al. to have a heat conductivity of the heat insulating material is 0.018 W/m-K to 0.024 W/m-K as claimed lacking unexpected result showing otherwise.

With respect to claim 7, Okada et al. teach the battery module, wherein each of the plurality of batteries 1 is connected to the cooling plate 4 (the heat conductor) via the thermally conducting sheet 6 (the heat absorber) in a thermally conductive manner (Okada et al.: Sections [0043]-[0044]; Figs. 5-8).

With respect to claim 10, instant claim is proviso upon limitations, wherein “the heat conductive material includes acrylic rubbers or gel having a heat conductivity of 1.5 W/m- K or 

With respect to claim 11, Okada et al. teach the battery module, wherein the thermally conducting sheet 6 (the heat absorber) is a flat- plate-like member (Okada et al.: Sections [0043]-[0044]; Figs. 5-8).

With respect to claim 12, Okada et al. teach the battery module, the thermally conducting sheet 6 (the heat absorber) covers center of the cooling plate 4 (the heat conductor) (Okada et al.: Sections [0043]-[0044]; Figs. 5-8).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        2/5/2022